Citation Nr: 9929248	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  95-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, and [redacted]


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to November 
1971.  He served in Vietnam from September 1970 to early 
April 1971, and his MOS during this period was listed as 
cannoneer.  The DD 214 lists his medals as including a 
Vietnam Service Medal and a Republic of Vietnam Commendation 
Medal with Device, which generally are not medals associated 
with combat.

The regional office denied the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD) in 
rating actions in March 1986 and February 1990.  The veteran 
did not perfect an appeal to either rating action. 

The veteran sought to reopen his claim for service connection 
for PTSD in November 1992.  Subsequent ratings by the 
regional office denied service connection for PTSD.  The 
veteran appealed.  

In a decision in March 1997, the Board indicated that the 
issue on appeal was whether new and material evidence had 
been submitted to reopen a claim for entitlement to service 
connection for PTSD.  The Board noted that the veteran had 
presented numerous examination reports showing a clear 
diagnosis of PTSD, with many examiners tying this disability 
to the veteran's service, although relying on the veteran's 
history of events.  In particular, the VA examination in June 
1994 noted that the veteran did meet the criteria for PTSD 
under DSM III.  The Board concluded that new and material 
evidence had been presented to reopen the claim for service 
connection for this disability, and remanded the case.  

In the remand portion, the Board requested that the regional 
office attempt to develop information relating to the 
veteran's alleged stressors, and for a de novo review of the 
veteran's claim.  Thereafter, the regional office did obtain 
additional information.  The regional office again denied the 
claim for PTSD, indicating that there was no credible 
evidence that the alleged stressors occurred.  The veteran's 
appeal was returned to the Board for appellate consideration.


REMAND

On appeal, the veteran has maintained that he was a driver 
delivering supplies between fire bases while stationed in 
Vietnam, and that he was subject to sniper fire and enemy 
action against his convoys.  He indicated that he was wounded 
in the left knee on one occasion, that he injured or killed 
women and children while driving, and that he killed a young 
Vietnamese boy who tried to jump on the truck on another 
occasion.  He submitted a statement from [redacted], who 
indicated that he served with the veteran, that in January 
1971 he commented on the bullet holes in the truck that the 
veteran was driving, and that the veteran had informed him 
that "it was very close to being real bad for him and he had 
been hit in the knee."  The veteran also provided a history 
of other stressors, including witnessing the injury to 
Sergeant [redacted], cleaning up after a fellow soldier's 
suicide, moving body bags, and receiving a bullet wound in 
the right shoulder.

The U.S. Court of Appeals for Veterans Claims (the Court) has 
provided guidelines for adjudication of claims for service 
connection for PTSD through various cases, including West v. 
Brown, 7 Vet. App. 70 (1994) and Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In West v. Brown, supra, the Court determined that there was 
a different standard of proof, and different evidence 
necessary, to establish whether a claimed inservice stressor 
actually occurred, depending on whether the veteran was 
engaged in combat with the enemy and whether any of the 
alleged stressors occurred during combat.  The Court required 
that each alleged stressor, and the evidence necessary to 
establish that such stressor actually occurred, be evaluated 
on the basis of whether the veteran was engaged in combat at 
the time, whether the alleged stressor occurred during 
combat, and whether the alleged stressors were related or 
unrelated to combat.  These criteria were further discussed 
in Gaines v. West, 11 Vet. App. 353 (1998), and Arms v. West, 
12 Vet. App. 188 (1999).  The decision in Cohen v. Brown, 
supra, also led to the recent amendment of 38 C.F.R. 
§ 3.304(f) (1999), revising the type of evidence required to 
evaluate and establish whether there is credible supporting 
evidence that the claimed inservice stressor occurred.  

Basically, where the veteran claims that he engaged in 
combat, and that his PTSD derives from a combat-related 
stressor, pertinent law and regulations may require that the 
veteran's statements be accepted as sufficient proof of the 
existence of a stressor.  This is the case even if the only 
evidence showing that the veteran "engaged in combat" is 
other than service department evidence.  The amended 
regulation provides that if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.

For example, a "buddy statement" from a fellow serviceman 
that the veteran participated in a fire fight or was in a 
convoy which suffered enemy fire, is not service department 
evidence that the claimant "engaged in combat," and does not 
make the statement about the stressor conclusive.  However, 
if the fellow serviceman's statement is otherwise credible, 
it may (standing alone or in conjunction with the other 
evidence) be sufficient proof that the veteran "engaged in 
combat."  If so, the veteran's statement shall be accepted as 
sufficient proof of the existence of the combat-related 
stressor, notwithstanding the absence of any official record 
of the event, assuming that the statement is consistent with 
the circumstances of the veteran's service and there is not 
"clear and convincing" evidence to the contrary.  See also 
Collette v. Brown, 82 F. 3d 389-393 (Fed. Cir. 1996).  

In this case, the veteran has provided a history that he was 
under fire, at times, while on convoy duty, and that he was 
wounded in the left knee.  The veteran has submitted a 
statement from a fellow serviceman indicating that the 
veteran's truck had bullet holes, and that the veteran 
informed him at the time that he had a narrow escape, being 
wounded in the knee.  The veteran's statements that he was on 
convoy duty for much of his time in Vietnam is consistent 
with his MOS, and is not otherwise shown to be false.  
Further, the veteran's 201 file indicates that there was a 
wound in the left knee in late December 1970.  The regional 
office has commented, partially, upon this claimed stressor, 
noting that there is no indication that the veteran received 
a Purple Heart for this wound, nor is there any service 
medical record showing treatment for the wound.   

However, the Board has analyzed this alleged stressor in 
relation to the Court decisions and the recent amendment to 
the regulations.  The Board concludes that there is some 
proof that the veteran did engage in combat with the enemy 
while in Vietnam.  The Board believes that there is credible 
evidence that the veteran was subject to enemy fire that did 
endanger his life when he was on convoy duty.  The veteran's 
statement concerning this stressor is corroborated by a 
fellow serviceman, and is consistent with the nature of the 
veteran's duties and the circumstances of his service.  Since 
the veteran did engage in combat, his statements with regard 
to his being under fire while on convoy duty are sufficient 
proof of the existence of this specific combat-related 
stressor.  38 C.F.R. § 3.304(f).  

There is evidence that the remainder of the veteran's alleged 
stressors are not based in fact or reality.  In particular, 
the report of the veteran's January 1986 period of 
hospitalization noted that the veteran had been assessed for 
possible PTSD, and that, in fact, some of his symptoms were 
fictitious.  He reported symptoms only after having been in 
contact with other patients who had the diagnosis of PTSD.  
It is specifically noted that the veteran's report about 
Sergeant [redacted] was disproved.  The regional office 
determined that Sergeant [redacted] did not have any combat 
wounds, and was not service connected for any combat related 
injuries.  There is also no significant, supporting, or 
reliable evidence that the veteran was wounded in the right 
arm.  His statements that he was wounded in the right arm are 
not sufficient to establish such wound.  

There is also no significant, supporting, or reliable 
evidence that the veteran handled body bags, or cleaned up 
after someone's suicide.  Further, these stressors, and the 
alleged stressors about injuring or killing women and 
children while driving and killing a young Vietnamese boy who 
tried to jump on the truck on another occasion, are not 
related to the veteran's being fired upon while on convoy 
duty, and did not occur while he was engaged in combat with 
the enemy.  These stressors are not corroborated by any 
independent means or sources.  These incidents are not 
related to when he engaged in combat with the enemy, and are 
not presumed to have occurred because of the veteran's own 
statements.  There is no credible evidence that such 
stressors actually occurred.

Presently, the current diagnosis of PTSD is predicated upon 
the examining medical personnel using the veteran's history, 
including all of the alleged stressors, to determine that he 
has PTSD.  However, there is only credible evidence that one 
stressor actually occurred.  The remaining stressors have not 
been proved, and there is no credible evidence that such 
stressors actually occurred.  The question remains whether 
the one recognized stressor is adequate to support a current 
clear medical diagnosis of PTSD, that is, the adequacy of 
symptomatology, and the sufficiency of the inservice stressor 
to cause the PTSD. Cohen v. Brown, supra.  The Court has 
indicated that the adequacy of the PTSD symptomatology and 
the sufficiency of a stressor, as well as whether there is 
evidence of a causal nexus between current symptomatology and 
the specific inservice stressor, are clinical determinations 
for the examining mental health professional; these are 
medical questions to be determined by medical personnel and 
opinion.  

The above analysis leaves the record incomplete, requiring 
the regional office to provide further development.  
Specifically, the regional office needs to make arrangements 
for a new psychiatric examination of the veteran to determine 
whether the veteran meets the criteria for PTSD pursuant to 
DSM-IV, whether the recognized stressor relating to convoy 
duty was sufficient to cause PTSD, and whether there is a 
causal nexus between current symptomatology and this specific 
claimed inservice stressor.

In view of the above, the case is hereby REMANDED to the 
regional office for the following actions:


1.  The regional office should make 
arrangements for a special psychiatric 
examination of the veteran to determine 
whether the veteran has PTSD according to 
DSM-IV standards.  All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail.  The veteran's claims 
folder containing all of the veteran's 
medical records, service records, and 
information obtained relating to alleged 
stressors should be made available to the 
examiner prior to and during the 
examination of the veteran.  

After reviewing the veteran's records, 
the examiner should express an opinion 
concerning whether the veteran has PTSD.  
The veteran's claimed inservice stressor 
relating to being fired upon while on 
convoy duty should be evaluated to 
determine whether such inservice stressor 
was sufficient to cause PTSD in the 
veteran according to DSM-IV, whether the 
veteran meets the specific criteria as 
provided for the diagnosis of PTSD, and 
whether there is a causal nexus between 
his current symptomatology and this 
claimed inservice stressor.  

2.  The regional office should then 
review the veteran's claim for service 
connection for PTSD. If the veteran's 
claim is denied, the case should be 
processed in accordance with appropriate 
appellate procedures, including the 
issuance of a supplemental statement of 
the case. 

No action is required of the veteran unless and until he 
receives further notice.  The purpose of this REMAND is to 
procure clarifying data, and to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




